DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 07/08/2022 has been entered. Claims 1, 3, 6, 9-19, and 21-26 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 04/11/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 6, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finlinson (US20170238826) in view of Kulach (US20170105638) and Bower (US20170156650).
Regarding claim 1, Finlinson teaches a photoplethysmography (PPG) apparatus (102) for determining physiological changes ([0035-0038]), comprising:
a light source (202) configured to emit a light signal towards a user's skin ([0043], [0046], [0056]);
a driving circuit (210, 304), including a signal transistor (304) having a base current for controlling the driving current ([0046], [0051], [0054], [0056]);
a signal processing circuit (204-208; PPG Block) operable to convert the current signal into a PPG signal for determining the physiological changes (Fig. 2, [0047-0052], wherein PPG Block including components 204-208 converts current generated by photodiode 203 into a voltage/PPG signal for processor 209 to generate a result such as a heartbeat, pulse rate, or blood pressure [0051]).
However, Finlinson fails to teach the light signal controlled by a driving current to have a variable intensity dependent on a skin characteristic of the user's skin.
In an analogous monitoring device using photoplethysmography (PPG) field of endeavor, Kulach teaches such a feature. Kulach teaches a fitness monitor for measuring physiological characteristics of a user ([0020]). Kulach teaches transmitting light towards the skin of a user and generating a photoplethysmogram (PPG) signal ([0020]). Kulach teaches dynamically altering operation of the monitor to acquire a PPG signal having adequate signal quality and/or reduced power consumption ([0024]). Kulach teaches the monitor accounts for variations in biometric characteristics of its user ([0025]). Kulach teaches adjusting light intensity level based on biometric characteristics of the user’s skin, such as a darker skin tone and moisture level of the user’s skin ([0017], [0025]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Finlinson to adjust light intensity based on biometric characteristics of the user’s skin as taught by Kulach ([0017], [0025]). A selected light intensity may cause the PPG signal having a DC component to be lower than desired due to biometric characteristics of a user as recognized by Kulach ([0025]). Kulach teaches the light intensity level may need to be increased in order to enable determination of a physiological characteristic of a user such as a cardiac component ([0025]). Modifying Finlinson to adjust light intensity levels based on biometric characteristics such as from the user’s skin as taught by Kulach would allow for increased reliability in the device in determining at least cardiac components.
However Finlinson, when modified by Kulach, fails to teach a first and second photodetectors configured to detect a reflection of the light signal from the user's skin to provide a combined current signal.
In an analogous apparatus for monitoring physiological changes through using PPG signals field of endeavor, Bower teaches such a feature. Bower teaches an apparatus (1) comprising a light collector (3) configured to collect ambient light (13) and provide the collected light to a portion of skin (15) of a user, and Bower teaches a photodetector (5) to enable monitoring of a biometric parameter by detecting changes in the light absorbed by the skin (15) ([0035]). Bower teaches the light collector (3) additionally comprises supplementary light sources (35) and these light sources (35) may comprise light emitting diodes (LEDs) and may be configured to enhance the ambient illumination in case the ambient light (13) falls below a given usable threshold ([0071-0073], [0084]). Bower teaches results obtained from the apparatus (1) include a PPG signal in order to monitor heart rate (Fig. 5, [0034], [0079-0080]). Moreover, Bower teaches the apparatus (1) may comprise an array of photodetectors (5) comprising a plurality of photodetectors (5) coupled to an amplifier (7) (Fig. 1, [0049-0050], wherein the plurality of photodetectors 5 coupled to the amplifier 7 comprise a first and second photodetector providing a combined current signal). Bower teaches the array of photodetectors (5) outputs a single signal (9) which may be provided as an input signal to the amplifier (7) ([0050]). Therefore, Bower teaches combining the current into a single signal rather than having a plurality of signals separated with individual currents.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Finlinson to have the photodetectors comprise an array of photodetectors as taught by Bower ([0049-0050]). By using an array of photodetectors, signal to noise (SNR) ratio may be improved compared to using a single photodetector as recognized by Bower ([0049]). The effects of motion artifacts may also be reduced as further recognized by Bower ([0049]). Improving SNR of a PPG signal and reducing the effects of motion artifacts would predictably result in more accurate estimations based off the PPG signal. Finlinson teaches their device may generate results such as heartbeat, pulse rate, blood pressure, and blood oxygen levels ([0035], [0051]). Bower similarly teaches their apparatus may be used for monitoring heart rate, blood oxygen levels, and/or any other suitable parameters ([0036], [0053]). Bower further teaches LEDs may be used in addition to collected light ([0071-0072]). Moreover, both Finlinson and Bower teach making these measurements based off a PPG signal or light reflected off a user’s skin. Therefore, a person of ordinary skill would recognize the “array of photodetectors” Bower teaches to be completely relevant to Finlinson as Bower teaches much of the same, including using LEDs, and thus be motivated to modify Finlinson with the teachings of Bower for improving signal to noise (SNR) ratio and reducing motion artifacts.
Regarding claim 6, Finlinson in view of Kulach and Bower teaches the invention as claimed above in claim 1.
Finlinson further teaches wherein the light source is operable to alternate between ON and OFF states to emit the light signal ([0036], [0046], wherein the light is shown at low duty cycles to save power).
Regarding claim 13, Finlinson teaches a photoplethysmography (PPG) method for determining physiological changes ([0021], [0035-0038], [0129]), comprising:
emitting, using a light source (202), a light signal towards a user's skin ([0036], [0043], [0046], [0056]);
controlling a driving current by a driving circuit (210, 304) including a signal transistor (304) having a base current for controlling the driving current ([0046], [0051], [0054], [0056]); and
converting, using a signal processing circuit (204-208; PPG Block), the current signal into a PPG signal for determining the physiological changes (Fig. 2, [0047-0052], wherein PPG Block including components 204-208 converts current generated by photodiode 203 into a voltage/PPG signal for processor 209 to generate a result such as a heartbeat, pulse rate, or blood pressure [0051]).
However, Finlinson fails to teach the light signal controlled by a driving current to have a variable intensity dependent on a skin characteristic of the user's skin.
In an analogous method of using photoplethysmography (PPG) to determine physiological changes field of endeavor, Kulach teaches such a feature. Kulach teaches a fitness monitor for measuring physiological characteristics of a user ([0020]). Kulach teaches transmitting light towards the skin of a user and generating a photoplethysmogram (PPG) signal ([0020]). Kulach teaches dynamically altering operation of the monitor to acquire a PPG signal having adequate signal quality and/or reduced power consumption ([0024]). Kulach teaches the monitor accounts for variations in biometric characteristics of its user ([0025]). Kulach teaches adjusting light intensity level based on biometric characteristics of the user’s skin, such as a darker skin tone and moisture level of the user’s skin ([0017], [0025]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Finlinson to adjust light intensity based on biometric characteristics of the user’s skin as taught by Kulach ([0017], [0025]). A selected light intensity may cause the PPG signal having a DC component to be lower than desired due to biometric characteristics of a user as recognized by Kulach ([0025]). Kulach teaches the light intensity level may need to be increased in order to enable determination of a physiological characteristic of a user such as a cardiac component ([0025]). Modifying Finlinson to adjust light intensity levels based on biometric characteristics such as from the user’s skin as taught by Kulach would allow for increased reliability in the device in determining at least cardiac components.
However Finlinson, when modified by Kulach, fails to teach detecting, using first and second photodetectors, a reflection of the light signal from the user's skin to provide a combined current signal.
In an analogous method of monitoring physiological changes through using PPG signals field of endeavor, Bower teaches such a feature. Bower teaches an apparatus (1) comprising a light collector (3) configured to collect ambient light (13) and provide the collected light to a portion of skin (15) of a user, and Bower teaches a photodetector (5) to enable monitoring of a biometric parameter by detecting changes in the light absorbed by the skin (15) ([0035]). Bower teaches the light collector (3) additionally comprises supplementary light sources (35) and these light sources (35) may comprise light emitting diodes (LEDs) and may be configured to enhance the ambient illumination in case the ambient light (13) falls below a given usable threshold ([0071-0073], [0084]). Bower teaches results obtained from the apparatus (1) include a PPG signal in order to monitor heart rate (Fig. 5, [0034], [0079-0080]). Moreover, Bower teaches the apparatus (1) may comprise an array of photodetectors (5) comprising a plurality of photodetectors (5) coupled to an amplifier (7) (Fig. 1, [0049-0050], wherein the plurality of photodetectors 5 coupled to the amplifier 7 comprise a first and second photodetector providing a combined current signal). Bower teaches the array of photodetectors (5) outputs a single signal (9) which may be provided as an input signal to the amplifier (7) ([0050]). Therefore, Bower teaches combining the current into a single signal rather than having a plurality of signals separated with individual currents.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Finlinson to have the photodetectors comprise an array of photodetectors as taught by Bower ([0049-0050]). By using an array of photodetectors, signal to noise (SNR) ratio may be improved compared to using a single photodetector as recognized by Bower ([0049]). The effects of motion artifacts may also be reduced as further recognized by Bower ([0049]). Improving SNR of a PPG signal and reducing the effects of motion artifacts would predictably result in more accurate estimations based off the PPG signal. Finlinson teaches their device may generate results such as heartbeat, pulse rate, blood pressure, and blood oxygen levels ([0035], [0051]). Bower similarly teaches their apparatus may be used for monitoring heart rate, blood oxygen levels, and/or any other suitable parameters ([0036], [0053]). Bower further teaches LEDs may be used in addition to collected light ([0071-0072]). Moreover, both Finlinson and Bower teach making these measurements based off a PPG signal or light reflected off a user’s skin. Therefore, a person of ordinary skill would recognize the “array of photodetectors” Bower teaches to be completely relevant to Finlinson as Bower teaches much of the same, including using LEDs, and thus be motivated to modify Finlinson with the teachings of Bower for improving signal to noise (SNR) ratio and reducing motion artifacts.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finlinson (US20170238826) in view of Kulach (US20170105638) and Bower (US20170156650) as applied to claim 1 above, and further in view of Moon (US20120179011).
Regarding claim 3, Finlinson in view of Kulach and Bower teaches the invention as claimed above in claim 1.
However, Finlinson fails to explicitly teach wherein the driving current ranges from 13 mA to 20 mA.
In an analogous apparatus for measuring a PPG signal for determination of a physiological parameter field of endeavor, Moon teaches such a feature. Moon teaches a pulse oximeter probe (1) shaped as a finger ring which wraps around a base of a patient’s thumb (3) to measure SpO2, or blood oxygen levels and continuous blood pressure (cNIBP) (Abstract, [0005-0006], [0060]). Moon teaches the probe (1) includes a pair of embedded LEDs (9, 10) and a photodetector (12) ([0060]) and measuring PPG signals ([0062-0063]). Moon teaches driving the LEDs with current ranging between about 10 and 40 mA ([0121]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Finlinson to use a current ranging between about 10 and 40 mA for LEDs as taught by Moon ([0121]). Moon teaches this is an appropriate current range for measuring PPG signals and further recognizes using this range to maximize signal strength without saturation ([0121]). As Finlinson teaches wearable devices using LEDs for measuring PPG signals ([0031-0032], [0043]) and teaches the PPG device may be a blood oxygen level sensor ([0035]), and Moon teaches a wearable oximeter probe that clips to the base of a patient’s thumb and measures oxygen levels ([0060]), one of ordinary skill could therefore modify and would be motivated to modify Finlinson with the teachings of Moon.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finlinson (US20170238826) in view of Kulach (US20170105638) and Bower (US20170156650) as applied to claim 1 above, and further in view of Chen (CN106618504).
Regarding claim 9, Finlinson in view of Kulach and Bower teaches the invention as claimed above in claim 1.
However, Finlinson fails to explicitly teach wherein the signal processing circuit is configured to provide a passband of 0.6 Hz to 8 Hz for filtering a voltage signal relating to the current signal so as to provide the PPG signal and wherein the signal processing circuit includes a high-pass filter (HPF) and a low-pass filter (LPF) cooperating to provide the passband.
In an analogous detection of a PPG signal field of endeavor, Chen teaches such a feature. Chen teaches using light detecting units (122, 132) for detecting light and thus generate a PPG signal ([0074], [0081], wherein photoplethysmography is incorrectly translated as photogrammetry). Chen teaches an apparatus including a pulse wave detecting unit (14, 15) ([0079], wherein the pulse wave comprises a PPG signal). Chen teaches the pulse wave detection units (14, 15) are used for filtering and amplifying the signal and includes bandpass filter units (142, 152) ([0084]). Chen teaches the bandpass filter unit includes a high-pass filter and low-pass filter, creating a frequency band between 0.1 to 30 Hz ([0084], [0086]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Finlinson to filter the PPG signal between 0.1 to 30 Hz as taught by Chen ([0084], [0086]). By filtering to these frequencies, distortion and/or noise may be removed from influencing the PPG signal as recognized by Chen ([0086]).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finlinson (US20170238826) in view of Kulach (US20170105638), Bower (US20170156650), and Chen (CN106618504) as applied to claim 9 above, and further in view of He (CN105326480).
Regarding claim 10, Finlinson in view of Kulach, Bower, and Chen teaches the invention as claimed above in claim 9.
However, Finlinson fails to teach wherein the signal processing circuit further includes another LPF with a cut-off frequency ranging from 100 Hz to 2000 Hz.
In an analogous apparatus for measuring heart rate using LEDs and photodetectors field of endeavor, He teaches such a feature. He teaches a photoelectric reflecting type pulse heart rate collecting device ([0008], [0010]). He teaches a circuit comprising an LED, a light receiving circuit, and a low-pass filter circuit ([0022]). He teaches the low-pass filter circuit has a cutoff frequency of 200 Hz ([0022]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Finlinson to further include another LPF filter with a cutoff frequency of 200 Hz as taught by He ([0022]). Since He teaches the frequency band of the pulse signal relating to heart rate ranges from 0.5 to 200 Hz, a cutoff frequency of 200 Hz would be appropriate for filtering out high frequency noise and capturing the signal as further recognized by He ([0022]).
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finlinson (US20170238826) in view of Kulach (US20170105638), Bower (US20170156650), Chen (CN106618504), and He (CN105326480) as applied to claim 10 above, and further in view of Takahashi (US20160081626).
Regarding claim 11, Finlinson in view of Kulach, Bower, Chen, and He teaches the invention as claimed above in claim 10.
However, Finlinson fails to teach wherein the processing circuit further includes a voltage follower arranged between the HPF and one of the LPFs.
In an analogous apparatus for detecting a PPG signal and estimating physiological parameters field of endeavor, Takahashi teaches such a feature. Takahashi teaches a biosensor (1) including a light-emitting element (10) and a light-receiving section (5) ([0044-0045]). Takahashi teaches an operational amplifier (40, 44a) ([0099], [0102], [0113]) arranged between a high-pass filter (31) ([0091]) and a low-pass filter (50) (Fig. 8, [0053-0054]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Finlinson to include an operational amplifier arranged between the high-pass filter and low-pass filter as taught by Takahashi (Fig. 8, [0053-0054], [0091], [0099], [0102], [0113]). The operational amplifier forms part of an ideal diode circuit, which provides for elimination of forward voltage drop in the circuit, thereby maintaining a voltage output level as taught be Takahashi ([0101]). By maintaining the voltage, the PPG signal avoids distortion as recognized by Takahashi ([0105]).
Regarding claim 12, Finlinson in view of Kulach, Bower, Chen, and He teaches the invention as claimed above in claim 10.
However, Finlinson fails to teach wherein the signal processing circuit further includes an amplifier arranged between the HPF and one of the LPFs.
In an analogous apparatus for detecting a PPG signal and estimating physiological parameters field of endeavor, Takahashi teaches such a feature. Takahashi teaches a biosensor (1) including a light-emitting element (10) and a light-receiving section (5) ([0044-0045]). Takahashi teaches an amplification unit (32) arranged between a high-pass filter (31) and a low-pass filter (50) (Figs. 8-9, [0053-0054], [0091-0093]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Finlinson to include an amplifier between the high-pass and low-pass filters as taught by Takahashi (Figs. 8-9, [0053-0054], [0091-0093]). The amplifier provides for amplification of the PPG signal while preventing saturation by first passing the signal through a high-pass filter as taught by Takahashi ([0097]). One of ordinary skill in the art would recognize amplifying the signal as much as possible without saturation improves the signal-to-noise (SNR) ratio when performing analog to digital conversion.
Claims 14-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Finlinson (US20170238826) in view of Bower (US20170156650).
Regarding claim 14, Finlinson teaches a photoplethysmography (PPG) monitoring apparatus (102) ([0035-0036]), comprising:
a first signal processor (209) configured to provide a command from a MCU port (input-output circuits) to a digital-to-analog convertor (210) to communicate with a light driver (210 & 304) (Fig. 2, [0043], [0046], [0051], [0054]). The processor (209) includes input-output circuits ([0051]), Figure 2 shows the processor (209) outputting to DAC (210), and Finlinson teaches the processor may be a microcontroller ([0110-0113], wherein processor 1610 can be a microcontroller). Therefore, the input-output circuits comprises the output or MCU port of the processor (209);
at least one light source (202) configured to generate and emit a light signal towards a user’s skin ([0043], [0046-0047], [0056]);
a light detector unit (203) configured to detect a reflection of the light signal from the user’s skin to provide a current signal ([0043], [0046-0047]);
a second signal processor (301) configured to convert the current signal to a voltage signal ([0053-0054], [0057]);
the at least one light source (202) having the light driver (210 & 304) ([0051]), the light driver (210 & 304) comprising a low signal transistor (304) and the digital-to-analog convertor (210) for providing a current control from the light driver (210) to the at least one light source (202) (Figs. 2-3, [0054], [0056], wherein the light driver consists of LED driver (210), DAC (210), and switch (304)). Switch (304) comprises an LED on/off switch ([0054]) and may be a transistor pass-gate ([0087]). Therefore, the switch (304) is a small (low) signal transistor. Examiner notes on page 8 lines 11-14 of applicant’s Specifications a low signal transistor allows control for the ON and OFF states of an LED;
and a third signal processor (302) configured to provide a cut-off frequency ([0053-0054], [0107]).
However, Finlinson fails to teach the light detector unit having at least two photodetectors configured to detect a reflection of the light signal from the user skin to provide a combined current signal.
In an analogous method for monitoring physiological changes through using PPG signals field of endeavor, Bower teaches such a feature. Bower teaches an apparatus (1) comprising a light collector (3) configured to collect ambient light (13) and provide the collected light to a portion of skin (15) of a user, and Bower teaches a photodetector (5) to enable monitoring of a biometric parameter by detecting changes in the light absorbed by the skin (15) ([0035]). Bower teaches the light collector (3) additionally comprises supplementary light sources (35) and these light sources (35) may comprise light emitting diodes (LEDs) and may be configured to enhance the ambient illumination in case the ambient light (13) falls below a given usable threshold ([0071-0073], [0084]). Bower teaches results obtained from the apparatus (1) include a PPG signal in order to monitor heart rate (Fig. 5, [0034], [0079-0080]). Moreover, Bower teaches the apparatus (1) may comprise an array of photodetectors (5) comprising a plurality of photodetectors (5) coupled to an amplifier (7) (Fig. 1, [0049-0050], wherein the plurality of photodetectors 5 coupled to the amplifier 7 comprise a first and second photodetector providing a combined current signal). Bower teaches the array of photodetectors (5) outputs a single signal (9) which may be provided as an input signal to the amplifier (7) ([0050]). Therefore, Bower teaches combining the current into a single signal rather than having a plurality of signals separated with individual currents.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Finlinson to have the photodetectors comprise an array of photodetectors as taught by Bower ([0049-0050]). By using an array of photodetectors, signal to noise (SNR) ratio may be improved compared to using a single photodetector as recognized by Bower ([0049]). The effects of motion artifacts may also be reduced as further recognized by Bower ([0049]). Improving SNR of a PPG signal and reducing the effects of motion artifacts would predictably result in more accurate estimations based off the PPG signal. Finlinson teaches their device may generate results such as heartbeat, pulse rate, blood pressure, and blood oxygen levels ([0035], [0051]). Bower similarly teaches their apparatus may be used for monitoring heart rate, blood oxygen levels, and/or any other suitable parameters ([0036], [0053]). Bower further teaches LEDs may be used in addition to collected light ([0071-0072]). Moreover, both Finlinson and Bower teach making these measurements based off a PPG signal or light reflected off a user’s skin. Therefore, a person of ordinary skill would recognize the “array of photodetectors” Bower teaches to be completely relevant to Finlinson as Bower teaches much of the same, including using LEDs, and thus be motivated to modify Finlinson with the teachings of Bower for improving signal to noise (SNR) ratio and reducing motion artifacts.
Regarding claim 15, Finlinson in view of Bower teaches the invention as claimed above in claim 14.
Finlinson teaches the invention further comprising at least one voltage follower (transistor MP1) configured to communicate with the second signal processor (301) to maintain a voltage output level (Fig. 7, [0063], [0092]).
Regarding claim 16, Finlinson in view of Bower teaches the invention as claimed above in claim 15.
Finlinson further teaches wherein the at least one voltage follower (transistor MP1) communicates with at least one gain amplifier (303), wherein the at least one gain amplifier (303) further communicates with the third signal processor (302) to amplify to a desired gain (Fig. 7, [0060]). The desired gain depends on a set resistance of the resistor Rfa.
Regarding claim 21, Finlinson in view of Bower teaches the invention as claimed above in claim 14.
However, Finlinson fails to teach wherein the at least one light source is green color.
Bower teaches illuminating a sample volume (17) of skin with green light to obtain a PPG signal ([0046], [0066], [0080]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Finlinson to emit green light. Detecting reflected green light is preferred in the art when measuring heart rate, whereas red and infrared light is used for pulse oximeters measuring blood oxygen levels as taught by Bower ([0066]). One of ordinary skill in the art recognizes blood (being red) absorbs red light and reflects green light, which is further supported by Nageshwar (US20160113526) ([0050], [0053]), resulting in a larger more accurate PPG signal indicative of changes in the amount of blood flow over time (heart rate).
	Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Finlinson (US20170238826) in view of Bower (US20170156650) as applied to claim 16 above, and further in view of Moon (US20120179011).
Regarding claim 17, Finlinson in view of Bower teaches the invention as claimed above in claim 16.
However, Finlinson fails to teach wherein the desired gain is 75 or 150.
In an analogous method of measuring a PPG signal for determination of a physiological parameter field of endeavor, Moon teaches such a feature. Moon teaches a pulse oximeter probe (1) shaped as a finger ring which wraps around a base of a patient’s thumb (3) to measure SpO2, or blood oxygen levels and continuous blood pressure (cNIBP) (Abstract, [0005-0006], [0060]). Moon teaches the probe (1) includes a pair of embedded LEDs (9, 10) and a photodetector (12) ([0060]) and measuring PPG signals ([0062-0063]). Moon teaches an amplifier circuit (140) configured to amplify a PPG signal by a programmable or predetermined gain ([0124]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Finlinson to amplify the signal by a predetermined gain as taught by Moon ([0124]). Applicant’s claim of setting the desired gain to specifically 75 or 150 comprises a predetermined value with intention to improve signal-to-noise ratio. As earlier taught by Kulach ([0025]), skin characteristics and location may influence the PPG signal, resulting in the need of either a lower or higher (75 or 150) gain in order to maximize dynamic range as taught by Moon ([0124]). One of ordinary skill in the art would recognize by maximizing the dynamic range, signal-to-noise ratio is improved, resulting in a more accurate reading of a physiological parameter.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over  Finlinson (US20170238826) in view of Bower (US20170156650) as applied to claim 14 above, and further in view of Chen (CN106618504).
	Regarding claim 18, Finlinson in view of Bower teaches the invention as claimed above in claim 14.
	However, Finlinson does not teach wherein the cut-off frequency is between 0.6 Hz to 8.0 Hz.
In an analogous detection of a PPG signal field of endeavor, Chen teaches such a feature. Chen teaches using light detecting units (122, 132) for detecting light and thus generate a PPG signal ([0074], [0081], wherein photoplethysmography is incorrectly translated as photogrammetry). Chen teaches an apparatus including a pulse wave detecting unit (14, 15) ([0079], wherein the pulse wave comprises a PPG signal). Chen teaches the pulse wave detection units (14, 15) are used for filtering and amplifying the signal and includes bandpass filter units (142, 152) ([0084]). Chen teaches the bandpass filter unit includes a high-pass filter and low-pass filter, creating a frequency band between 0.1 to 30 Hz ([0084], [0086]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Finlinson to filter the current signal between 0.1 to 30 Hz. By filtering to these frequencies, distortion and/or noise may be removed from influencing pulse wave signal or PPG as taught by Chen ([0086]).
Regarding claim 19, Finlinson in view of Bower and Chen teaches the invention as claimed above in claim 18.
However, Finlinson does not teach wherein the third signal processor is a band pass filter.
Chen teaches using a bandpass filter (142, 152) having a frequency band between 0.1 to 30 Hz ([0084], [0086]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Finlinson to use a bandpass filter as the third signal processor to provide for a cutoff frequency. The bandpass filter allows for the removal of both high frequency and low frequency noise from a signal to obtain a more accurate pulse wave component, free of distortions as recognized by Chen ([0086]).
Claims 22-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US20160081626) in view of Bower (US20170156650).
Regarding claim 22, Takahashi teaches a photoplethysmography (PPG) monitoring method comprising:
generating a light signal towards a user skin by a light source unit (10) (Claim 16, [0045], [0047]);
detecting a reflection of the light signal from the user skin to provide a current signal ([0047-0048]); and
converting the current signal to a voltage signal ([0048]), wherein an analog signal of the voltage signal is processed to amplify and filter the analog signal (Claim 16, [0048], [0052-0059]).
However, Takahashi fails to teach detecting a reflection by at least two photodetectors to provide a combined current signal.
In an analogous method for monitoring physiological changes through using PPG signals field of endeavor, Bower teaches such a feature. Bower teaches an apparatus (1) comprising a light collector (3) configured to collect ambient light (13) and provide the collected light to a portion of skin (15) of a user, and Bower teaches a photodetector (5) to enable monitoring of a biometric parameter by detecting changes in the light absorbed by the skin (15) ([0035]). Bower teaches the light collector (3) additionally comprises supplementary light sources (35) and these light sources (35) may comprise light emitting diodes (LEDs) and may be configured to enhance the ambient illumination in case the ambient light (13) falls below a given usable threshold ([0071-0073], [0084]). Bower teaches results obtained from the apparatus (1) include a PPG signal in order to monitor heart rate (Fig. 5, [0034], [0079-0080]). Moreover, Bower teaches the apparatus (1) may comprise an array of photodetectors (5) comprising a plurality of photodetectors (5) coupled to an amplifier (7) (Fig. 1, [0049-0050], wherein the plurality of photodetectors 5 coupled to the amplifier 7 comprise a first and second photodetector providing a combined current signal). Bower teaches the array of photodetectors (5) outputs a single signal (9) which may be provided as an input signal to the amplifier (7) ([0050]). Therefore, Bower teaches combining the current into a single signal rather than having a plurality of signals separated with individual currents.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Takahashi to have the photodetectors comprise an array of photodetectors as taught by Bower ([0049-0050]). By using an array of photodetectors, signal to noise (SNR) ratio may be improved compared to using a single photodetector as recognized by Bower ([0049]). The effects of motion artifacts may also be reduced as further recognized by Bower ([0049]). Improving SNR of a PPG signal and reducing the effects of motion artifacts would predictably result in more accurate estimations based off the PPG signal. Takahashi teaches measuring biological information such as pulse information ([0045], [0062]) and further teaches PPG meters and pulse oximeters are known ([0003]). Bower similarly teaches a method for monitoring biological information such as heart rate, blood oxygen levels, and/or any other suitable parameters (Figs. 4-5, [0036], [0053], [0078-0084]). Bower further teaches LEDs may be used in addition to collected light ([0071-0072]). Moreover, both Takahashi and Bower teach making these measurements based off a PPG signal or light reflected off a user’s skin. Therefore, a person of ordinary skill would recognize the “array of photodetectors” Bower teaches to be completely relevant to Takahashi as Bower teaches much of the same, including using LEDs, and thus be motivated to modify Takahashi with the teachings of Bower for improving signal to noise (SNR) ratio and reducing motion artifacts.
Regarding claim 23, Takahashi in view of Bower teaches the invention as claimed above in claim 22.
Takahashi teaches the invention further comprising maintaining a voltage output level of the voltage signal with at least one voltage follower (40, 44a) (Fig. 1, [0099], [0101-0102], [0113]).
Regarding claim 25, Takahashi in view of Bower teaches the invention as claimed above in claim 22.
Takahashi further teaches wherein the converting the current signal to the voltage signal is based on a transimpedance amplifier (30) ([0048]). Takahashi teaches the amplification unit (30) consists of a current/voltage conversion circuit and an initial-stage amplification circuit ([0048]). Therefore, Takahashi teaches a transimpedance amplifier which is configured to convert current to voltage and amplify the signal.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US20160081626) in view of Bower (US20170156650) as applied to claim 23 above, and further in view of Moon (US20120179011).
Regarding claim 24, Takahashi in view of Bower teaches the invention as claimed above in claim 23.
Takahashi further teaches wherein the at least one voltage follower (40, 44a) communicates with at least one gain amplifier (70), amplifying an adjusted gain with the at least one gain amplifier (70) (Fig. 1, [0045], [0056-0059]).
However, Takahashi fails to teach amplifying a desired gain.
In an analogous method of measuring a PPG signal for determination of a physiological parameter field of endeavor, Moon teaches such a feature. Moon teaches a pulse oximeter probe (1) shaped as a finger ring which wraps around a base of a patient’s thumb (3) to measure SpO2, or blood oxygen levels and continuous blood pressure (cNIBP) (Abstract, [0005-0006], [0060]). Moon teaches the probe (1) includes a pair of embedded LEDs (9, 10) and a photodetector (12) ([0060]) and measuring PPG signals ([0062-0063]). Moon teaches an amplifier circuit (140) configured to amplify a PPG signal by a programmable or predetermined gain ([0124]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Takahashi to amplify the signal by a predetermined gain as taught by Moon ([0124]). Takahashi teaches of automatically adjusting the gain on the basis of signal attenuation ([0056]), but this may still produce a low amplitude signal or a nonoptimal one that doesn’t account for an analog-to-digital converter’s dynamic range. Moon teaches manually setting the gain via a microprocessor and variable resistor to maximize the dynamic range of an analog-to-digital converter (176) ([0124]). One of ordinary skill in the art will recognize by maximizing the dynamic range, signal-to-noise ratio is improved, resulting in a more accurate reading of a physiological parameter.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finlinson (US20170238826) in view of Kulach (US20170105638) and Bower (US20170156650) as applied to claim 1 above, and further in view of Orron (US20180344255).
Regarding claim 26, Finlinson in view of Kulach and Bower teaches the invention as claimed above in claim 1.
However, Finlinson fails to teach the invention comprising only the first and second photodetectors
In an analogous apparatus for detecting physiological parameters through using PPG signals field of endeavor, Orron teaches such a feature. Orron teaches a wearable device (115) capable of detecting physiological parameters ([0038]). Orron teaches the device (115) may be an earbud, a watch (130), or a chest strap ([0022], [0038], [0061]). Orron teaches the wearable device (115) may include one or more emitter, one or more detectors, one or more accelerometers, and one or more processors ([0039]). In some embodiments, Orron teaches there are exactly two detectors ([0056]), and the detectors may be photosensors (Claim 13, [0019], [0052-0054]). Orron further teaches the emitters to be light emitting diodes (LEDs) which may emit green or infrared light ([0042], [0044-0045]). Orron teaches the emitters emit electromagnetic signals (light) towards tissue of the subject and the detectors receive at least two reflection signals ([0058]). Orron teaches these reflected signals are PPG signals (Claim 14, [0019], [0088]). Orron teaches the two reflected signals are merged to create one merged signal ([0058]). Orron further teaches a reference signal detected by an accelerometer may be used to reduce/remove motion noise from the merged signal, thereby creating a noise-reduced merged signal, and the noise-reduced merged signal may be used to determine physiological parameters such as heart rate ([0058], [0088])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Finlinson to use exactly two photodetectors as taught by Orron ([0056]). Orron teaches using two detectors may be appropriate for determining physiological parameters such as heart rate ([0056], [0058]). Furthermore, Orron teaches by merging two reflected signals and further including an accelerometer to measure a reference signal, motion noise may be reduced/removed from the merged signal ([0058]). One of ordinary skill in the art would recognize an array as taught by Bower may include an array of two photodetectors, and the one of ordinary skill in the art may additionally arrive at using two photodetectors as it’s shown in the art (Kulach [0018], Bower [0049], Orron [0051-0054], [0056]) that using one or more (or a plurality of) photodetectors is not new or novel.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 6, and 9-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim(s) 14-19 and 21-26 filed 04/11/2022 have been fully considered but they are not persuasive.
Applicant argues a skilled person would consider Bower’s disclosure of “an array of photodetectors” to be completely irrelevant to devices disclosed in Finlinson and Takahashi as Bower employs ambient light. Applicant further explains a person of ordinary skill would understand devices disclosed in Bower require a high level of sensitivity in order to capture sufficient data using the ambient light and the skilled person would understand the photosensitivity requirements of the devices disclosed in Bower are much higher than that of the devices employing an active light source, such as those disclosed in Finlinson and Takahashi (an LED).
Examiner respectfully disagrees. Although Bower discloses using ambient light, Bower additionally discloses the light collector (3) further comprises supplementary light sources (35) which may comprise light emitting diodes (LEDs) ([0071]). Bower teaches these supplementary light sources may be configured to enhance the ambient illumination and/or be configured for use when the ambient light (13) falls below a given threshold ([0071]). Bower teaches the supplementary light sources (35) may be configured to activate intermittently, such as on a duty cycle, enabling high intensity illumination ([0072]). Bower teaches this may be used to collect more detailed data relating to biometric parameters and to further ensure that the data obtained using the ambient light is accurate ([0072]). Bower therefore recognizes the ambient light used may not be sufficient in obtaining data for determining biometric parameters and subsequently teaches using LEDs to cure the insufficiency. Even if Bower did not teach using LEDs as like Finlinson or Takahashi, or that Bower teaches using photodetectors of different sensitivities, it does not invalidate Bower’s teaching that using an array of photodetectors may improve signal to noise ratio (SNR) and reduce motion based artifacts compared to using a single photodetector ([0049]). Bower, Finlinson, and Takahashi all teach using photodetectors for detecting a reflection of light from a user’s skin to generate a PPG signal for determining some physiological parameter/property. Therefore, a person of ordinary skill in the art may consider altering the number of photodetectors taught by either Finlinson or Takahashi in order to improve SNR or to reduce motion based artifacts as recognized by Bower ([0071]).
Applicant argues Kulach and Bower fail to teach using exactly two photodetectors.
Examiner agrees. However, newly cited reference Orron (US20180344255) teaches using exactly two in ¶[0056].
Applicant further argues the cited prior art (Kulach and Bower) fail to make any suggestion that two photodiodes could provide any technical advantage, and there would be no reason for a skilled reader to implement exactly to photodetectors based on the cited prior art.
Examiner respectfully disagrees. Bower teaches an array of photodetectors comprising a plurality of photodetectors may be used, and an array of photodetectors may improve signal to noise ratio (SNR) compared to a single photodetector ([0049]). One of ordinary skill or a skilled reader would understand or recognize that an array of photodetectors may include a 1 by 2 array comprising two photodetectors. Moreover, a plurality of photodetectors means at least two photodetectors. Therefore, a skilled reader may make the correct interpretation that Bower teaches at least two photodetectors may improve SNR compared to a single photodetector.
Applicant further argues even if a skilled person were to consider increasing the number of photodetectors taught in one of the other citations based on the disclosure of Bower, as Bower teaches only an array of photodetectors, applicant submits that the skilled person would also implement an array of photodetectors, i.e. a large group of photodetectors in accordance with Bower, and not exactly two photodetectors.
Examiner respectfully disagrees. As mentioned above, a 1 by 2 array comprising two photodetectors is an array, and “an array” is not limited to arrays comprised of “a large group of photodetectors”. Bower does not disclose only using a particularly large array and further does not teach away from using two photodetectors or a small group of photodetectors. A skilled person upon reading the disclosure of Bower ([0049]) that using an array of photodetector comprising a plurality of photodetectors may improve SNR would try to optimize the number of photodetectors used or the size of the array. Through routine experimentation, a skilled person would naturally start at the smallest sized array comprising a plurality of photodetectors which is a 1 by 2 array (note: a 1 by 1 array is just a single photodetector and also does not comprise a plurality as taught by Bower), and work their way up to larger array. Through routine optimization the skilled person would also take into account costs ($), effectiveness (SNR), and size constraints (device size). Therefore, a skilled person could arrive at using exactly two photodetectors based off disclosures such as Bower or even any disclosure mentioning using “one or more” photodetectors.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMMY T LY/           Examiner, Art Unit 3793                                                                                                                                                                                               

/BONIFACE NGATHI N/           Primary Examiner, Art Unit 3793